Title: To Benjamin Franklin from the Abbé Vicomte de Tarride, 3 September 1777: résumé
From: Lomagne-Tarride, Bernard, abbé vicomte de
To: Franklin, Benjamin


<Pau in Béarn, September 3, 1777, in French: The vicomte de Tarride, a young man of twenty-two, was réformé after three years’ service and decided to join the Americans. About a month ago he sailed from Bayonne on a Boston ship. I hope I may ask for him your protection and letters to your countrymen. If you think proper, I will send the duc du Châtelet’s certificate of his services to be forwarded to him. You could learn of his lineage in Paris, where it is well known; he has shown his ancestors’ qualities of intelligence, zeal, and precision.>
